Citation Nr: 0307271	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  00-13 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Eligibility for improved death pension benefits, based on 
income.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from May 1942 to January 
1946.  He died in January 1985.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim for improved death 
pension benefits, based on a finding of excessive income.  
She responded with a September 1998 Notice of Disagreement, 
and was afforded a May 2000 Statement of the Case.  She then 
filed a June 2000 VA Form 9, perfecting her appeal of this 
issue.  In November 2002, the appellant testified before the 
undersigned member of the Board.  

In a February 2001 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  She responded with a June 2001 Notice of 
Disagreement regarding this decision.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was 
signed into law.  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim.  
The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  

First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(2002).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2002). 

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
With respect to this duty to assist the claimant in obtaining 
evidence, the VCAA requires that the VA notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

While it has been over two years since the VCAA was passed, 
the RO has failed in the present case to specifically notify 
the appellant of this legislation, or to complete the 
necessary development required under the VCAA.  Therefore, a 
REMAND is required to ensure compliance by the RO with the 
provisions of the VCAA, and to afford the appellant due 
process.   

Next, the Board notes that in a February 2001 rating 
decision, the RO denied the appellant's claim for service 
connection for the cause of the veteran's death.  In June 
2001, the appellant filed a document entitled "Notice of 
Disagreement" regarding this denial.  Also, during her 
November 2002 personal hearing before the undersigned Board 
member, she clearly expressed a continued desire to appeal 
this denial.  Accordingly, the Board concludes that a timely 
Notice of Disagreement regarding the denial of service 
connection for the cause of the veteran's death has been 
submitted.  The U.S. Court of Appeals for Veterans Claims 
(hereinafter Court) held in Manlincon v. West [12 Vet. 
App. 238 (1999)], that, when a notice of disagreement has 
been timely filed, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Consequently, the Board will remand the issue of entitlement 
to service connection for the cause of the veteran's death to 
the RO for the issuance of a Statement of the Case on that 
issue.  See 38 U.S.C.A. § 7105(d)(1) (West 2002).  In 
addition, this remand will afford the RO the opportunity to 
ensure compliance with the provisions of the VCAA, as noted 
above.  

In light of the above, this appeal is REMANDED for the 
following additional development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure full compliance with the VCAA's 
new notification requirements and 
development procedures, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.  Any binding and 
pertinent Court decisions that are 
subsequently issued should also be 
considered.  If the appellant's claim for 
improved death pension benefits remains 
denied, she and her representative should 
be provided with an appropriate 
Supplemental Statement of the Case and 
given the opportunity to respond.  
Thereafter, this issue should be returned 
to the Board.  

2.  The RO should issue a Statement of 
the Case regarding the issue of 
entitlement to service connection for the 
cause of the veteran's death.  In 
addition, the RO must review the claims 
file and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 with respect to this 
issue are fully satisfied.  The appellant 
and her representative are hereby 
notified that following the receipt of 
the Statement of the Case concerning this 
issue, she must submit a timely 
substantive appeal if she desires 
appellate review of this issue by the 
Board.  If and only if a timely 
substantive appeal is filed should this 
issue be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action, other than as 
spelled out within this remand, until she is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




